51DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Request for Continued Examination filed on August 3, 2022.
Claims 1, 4, 6-12 and 15-20 are pending.
Claims 1 and 12 have been amended.

Allowable Subject Matter
Claims 1, 4, 6-12 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior arts taken alone or in combination fail to disclose “displaying one or more candidate component values to be input as a value of each component; and completing the syntax based on a user selection on a user interface on the candidate component values with respect to each component to generate a code for the robot control device, wherein the syntax to be input is a syntax corresponding to a comparison expression for comparing values of at least two variables, wherein a format of the syntax corresponding to the comparison expression comprises a component corresponding to a first variable, a component corresponding to a comparison operator, and a component corresponding to a second variable, wherein the displaying the format of the syntax comprises: displaying at least one variable generated in advance as a candidate component value for the component corresponding to the first variable, displaying at least one comparison operator as a candidate component value for the component corresponding to the comparison operator, and displaying on the user interface, from among candidate component values for the component corresponding to the second variable, only candidate component values corresponding to a type of the first variable based on the comparison operator as candidate component values for the component corresponding to the second variable that is compared with the first variable" as recited in the independent claim 1 and similarly in independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
August 15, 2022/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191